 Case 4:19-cv-04086-KES Document 1 Filed 05/06/19 Page 1 of 8 PageID #: 1



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF SOUTH DAKOTA
                          SOUTHERN DIVISION




UNITED STATES OF AMERICA,             Case:


     PLAINTIFF,

V.


KIMBER MODEL 1911 STAINLESS II

"DUCKS UNLIMITED",.45 CALIBER
SEMI-AUTOMATIC PISTOL, SERIAL
NUMBER: DU150488;

MOSSBERG (CBC) MODEL 802
                                      COMPLAINT
PLINKSTER,.22 CALIBER BOLT-
ACTION RIFLE, SERIAL NUMBER:

HGE007484;
AMERICAN TACTICAL

INCORPORATED (ATI) MODEL
CALVARY "DUCKS UNLIMITED", 12
GAUGE OVER-UNDER DOUBLE-

BARREL SHOTGUN, SERIAL
NUMBER: 17021139;

BROWNING MODEL SILVER

HUNTER, 20 GAUGE, SEMI
AUTOMATIC SHOTGUN,SERIAL
NUMBER: 114MN09270;
SMITH 86 WESSON MODEL 66-2,
.357 CALIBER REVOLVER, SERIAL
NUMBER: AER8810;
   Case 4:19-cv-04086-KES Document 1 Filed 05/06/19 Page 2 of 8 PageID #: 2



 SAVAGE ARMS MODEL 93R17,.17

 CALIBER, BOLT-ACTION RIFLE,
 SERIAL NUMBER: 2519932;
 WEATHERBY MODEL SA-08, 20

 GAUGE SEMI-AUTOMATIC

 SHOTGUN, SERIAL NUMBER:
 AE33366;                              .

 REMINGTON MODEL 700,.243
 CALIBER, BOLT-ACTION RIFLE,

 SERIAL NUMBER: G6473390;

 REMINGTON MODEL 700, 7MM
 CALIBER, BOLT-ACTION RIFLE,
 SERIAL NUMBER: A6734732 and

 13 ROUNDS ASSORTED

 AMMUNITION,


        DEFENDANTS.




       Plaintiff, United States of Ameriea, by its attorney, Stephanie Bengford,

Assistant United States Attorney for the United States Attorney's Office for the

District of South Dakota, brings this complaint and alleges as follows:


                              NATURE OF ACTION



       1.    This is an action to forfeit property to the United States pursuant

to 18 U.S.C. § 924(d)(1) and Rule G for violations of 18 U.S.C. §§ 922(g)(8) and

(a)(6). ,




                                                                          2I Page
  Case 4:19-cv-04086-KES Document 1 Filed 05/06/19 Page 3 of 8 PageID #: 3



                          THE DEFENDANT IN REM



     2.    The defendant property consists of the following property that was

seized from the hunting lodge, the common laundry, the pickup truck, of the

camper located at 24244 417^ Avenue, Artesian, South Dakota, when the

property was produced by.Kimbre Huenergardt on or about December 7, 2018:

       a. Kimber model Stainless II, .45 caliber semi-automatic pistol, bearing

          serial number DU150488 located on a shelf on the west wall near


          the door in the hunting lodge (lodge).

       b. A KimPro Tac Mag containirig 7 live rounds of .45 caliber Armco

          ammunition located on a different west wall shelf from the Kimber


          firearm in the lodge.

       e. Mossberg International 802 Plinkster, .22 caliber rifle, bearing serial

          number HGE007484 located in the corner of the lodge near the door

          containing an empty magazine and Barska optics.

       d. American Tactical Arms model Cavalry Ducks Unlimited, 12 gauge

          over/under shotgun, bearing serial number 17021139 located in the

          corner of the lodge near the door in a green soft ease.

       e. Browning model Silver Hunter, .20 gauge shotgun, bearing serial

          number 114MN09270 located in the corner of the lodge near the ,

          door in a black soft case.                          I


       f. Smith 85 Wesson model 66-2, ,357 caliber revolver, bearing serial

          number AER8810, located on the nightstand in the camper loaded

          with 5 rounds of.357 caliber Armco ammunition.

                                                     '                  3I Page
  Case 4:19-cv-04086-KES Document 1 Filed 05/06/19 Page 4 of 8 PageID #: 4



        g. Savage Arms, Inc. Model 93R17,.17 caliber rifle, bearing serial

            number 2519932 located on the passenger side of the pickup truck

            containing a magazine loaded with one live round of Hornady .17

            caliber ammunition and Simmons optics.

        h. Weatherby model SA-08,.20 caliber shotgun, bearing serial number

            AE33366 located in the common laundiy room of the bunkhouse at

            the lodge in a tan/silver hard case.

        i. Remington model 700,.243 caliber rifle, bearing serial,number:

            G6473390 located in the common laundry room of the bunkhouse

            at the lodge in a black plastic hard case.

        j. Remington model 700, 7 mm caliber rifle, bearing serial number:

            A6734732 located in the common laundry room of the bunkhouse at

            the lodge in the same black plastic hard case as item 2.i.

       3.    The property listed in ^ 2 above is presently in the custody of the

Bureau of Alcohol, Tobacco, Firearms and Explosives, in Sioux Falls, South

Dakota.


                          JURISDICTION AND VENUE



   -   4.    This court has subject matter jurisdiction over an action

commenced by the United States under 28 U.S.C. § 1345, and over an action

for forfeiture under 28 U.S.G. § 1355(a). This court also has jurisdiction over

this particular action under 18 U.S.C. § 924(d)(1). Plaintiff brings this action in

rem in its own right to forfeit and condemn the defendant property pursuant to

18 U.S.C. § 924(d)(1).

                                                                          4I Page
  Case 4:19-cv-04086-KES Document 1 Filed 05/06/19 Page 5 of 8 PageID #: 5



      5.     This court has in rem jurisdiction over the defendant property

pursuant to 28 U.S.C. § 1355(a), 18 U.S.C. § 924(d), and 28 U.S.C. §

1355(b)(1)(A) because acts or omissions giving rise to the forfeiture occurred in

this district, or pursuant to 28 U.S.C. § 1355(b)(1)(B), incorporating 28 U.S.C. §

1395, because the defendant property is found in this district.

      6.     Venue is proper in this district pursuant to28U.S.C.§

1355(b)(1)(A) because acts or omissions giving rise to the forfeiture oceurred in

this district or pursuant to 28 U.S.C. § 1355(b)(1)(B), incorporating 28 U.S.C. §

1395, because the defendant property is found in this district.

                        LEGAL BASIS FOR FORFEITURE



      7.     The defendant property is subject to forfeiture pursuant to 18

U.S.C. § 924(d) because any firearm or ammunition involved in or used in any

knowing violation of 18 U.S.C. § 922, including but not limited to subsections

(a)(6) and (g), shall be subject to seizure and forfeiture.


      8.     18 U.S.C. § 924(d)(1) authorizes the seizure and forfeiture for any

firearm or ammunition involved in or used in a knowing violation of 18 U.S.C. §

922(g)(8) which makes it unlawful for any person "who is subject to a court

order that was issued after a hearing of which the person received actual

notice, and at which such person had an opportunity to participate; restrains

such person from harassing, stalking, or threatening an intimate partner of

such person or child of such conduct that would place an intimate partner in

reasonable fear of bodily injury to the partner or child; and includes a finding



                                                                         5 I Page
   Case 4:19-cv-04086-KES Document 1 Filed 05/06/19 Page 6 of 8 PageID #: 6



that such person represents a credible threat to the physieal safety of sueh

intimate partner or child; or by its terms explicitly prohibits the use, attempted

use, or threatened use of physical force against such intimate partner or ehild

that would reasonable be expected to cause bodily injury" to possess in or

affecting cornmerce, any firearm or ammunition, or to receive any firearm or

ammunition whieh had been shipped or transported in interstate and foreign

commeree, all in violation of 18 U.S.C. § 922(g)(8).


        9. 18 U.S.C. § 924(d)(1) also authorizes the seizure and forfeiture for

any firearm or ammunition involved in or used in a knowing violation of 18

U.S.C. § 922(a)(6) which makes it unlawful for any person in eonneetion with

the aequisition or attempted aequisition of any firearm or ammunition from a

lieensed importer, licensed manufaeturer, licensed dealer, or lieensed eolleetor,

knowingly to make any false or fietitious oral or written statement intended

likely to deceive such importer, manufaeturer, dealer, or eolleetor with respeet

to any faet material to the lawfulness of the sale or other disposition of such

firearm or ammunition under the provisions of Chapter 44, Title 18.

                      FACTUAL BASIS FOR FORFEITURE


      10.    As deseribed more fully in the Affidavit of Speeial Agent Franklin

H. Gonzalez, II of the Bureau of Alcohol, Tobacco, Firearms and Explosives,

attached hereto and hereby fully incorporated herein, there is evidence of

violations of 18 U.S.C. §§.922(g)(8) and 922(a)(6).




                                                                          6 I Page
  Case 4:19-cv-04086-KES Document 1 Filed 05/06/19 Page 7 of 8 PageID #: 7



      11.   By reason of the facts set forth and incorporated herein, the

defendant property is properly condemned as forfeited to the United States of

America pursuant to 18 U.S.C. § 924(d).


                            PRAYER FOR RELIEF


      WHEREFORE,the plaintiff requests that the Court issue a warrant and

summons for the arrest and seizure of the defendant property; that notice of

this action be given to all persons known or thought to have an interest in or

right against the defendant property; that the defendant property be forfeited

and condemned to the United States of America; that the plaintiff be awarded

its costs and disbursements in this action; and that the Court award the

plsuntiff such other and further relief as this Court deems proper and just.



      Dated: May 6, 2019.
                                     RONALD A. PAR^NS,JR.
                                     UnitedlStates A(jomey

                                     /s/            C. Bengford
                                     STEPHANIE C. BENGFORD
                                     Assistant United States Attorney
                                     PO Box 2638
                                     Sioux Falls, SD 57101-2638
                                     605.357.2341
                                     Stephanie.Bengford@usdoj.gov




                                                                        7IPage
  Case 4:19-cv-04086-KES Document 1 Filed 05/06/19 Page 8 of 8 PageID #: 8



                                 VERIFICATION


      I, Special Agent Franklin Gonzalez, hereby verify and declare under
penalty of perjury that I am a Special Agent with the United States Bureau of
Alcohol, Tobacco, Firearms and Explosives, that 1 have read the foregoing
Verified Complaint In Rem and know the contents thereof, and that the matters
contained in the complaint are true to my own knowledge, except that those
matters not within my own personal knowledge are alleged on information and
belief, and as to those matters I believe them to be true.

      The sources of my knowledge and information and the grounds of my
belief are the official files and records of the United States, information
supplied to me by other law enforcement officers, as well as my investigation of
this case, together with other officers, as a Special Agent of the Bureau of
Alcohol, Tobacco, Firearms and Explosives.

      1 hereby verify and declare under penalty of perjury that the foregoing is
true and correct.


      Dated thisC> day of               2lTL-


                                      Special Agent Franklin H. Gonzalez, II
                                      Bureau of Alcohol, Tobacco,
                                      Firearms and Explosives




                                                                              8 I Page
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 1 of 13 PageID #: 22




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION



    UNITED STATES OF AMERICA,          Case:H:l9-CU-40%U
          PLAINTIFF.
                                       AFFIDAVIT OF ATP SPECIAL
    V.                                 AGENT FRANKUN GONZALEZ
                                       "REDACTED"
    KIMBER MODEL 1911 STAINLESS

    11'DUCKS UNUMITED',.45
    CALIBER SEMI-AUTOMATIC

    PISTOL. SERIAL NUMBER:

    DU150488;
    MOSSBERG (CBC) MODEL 802
    PLINKSTER,.22 CALIBER BOLT-
    ACTION RIFLE, SERIAL NUMBER:

    HGE007484;
    AMERICAN TACTICAL

    INCORPORATED (ATI) MODEL
    CALVARY -DUCKS UNLIMITED",
    12 GAUGE OVER-UNDER

    DOUBLE-BARREL SHOTGUN,
    SERIAL NUMBER: 17021139;

    BROWNING MODEL SILVER

    HUNTER, 20 GAUGE. SEMI
    AUTOMATIC SHOTGUN, SERIAL
    NUMBER: 114MN09270;
    SMITH 8i WESSON MODEL 66-2,

    .357 CALIBER REVOLVER,SERIAL
    NUMBER: AER8810;
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 2 of 13 PageID #: 23




    SAVAGE ARMS MODEL 93R17,.17
    CALIBER, BOLT-ACTION RIFLE,
    SERIAL NUMBER: 2519932;
    WEATHERBY MODEL SA-08, 20

    GAUGE SEMI-AUTOMATIC

    SHOTGUN,SERIAL NUMBER:
    AE33366;
    REMINGTON MODEL 700,.243
    CALIBER, BOLT-ACTION RIFLE,
    SERIAL NUMBER: G6473390,
    REMINGTON MODEL 700, 7MM
    CALIBER, BOLT-ACTION RIFLE,
    SERIAL NUMBER: A6734732; and
    13 ROUNDS ASSORTED

    AMMUNITION,


          DEFENDANTS.



         I, Franklin Gonzalez, declare as follows:

                                  AFFIDAVIT


         1.    I, Franklin Gonzalez, have been employed as a Special Agent
   with the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF) since
   September 2004. I am currently assigned to the ATF Field Office in Sioux
   Falls, South Dakota. I received training through the Criminal Investigator
   Training Program and Special Agent Basic Training at the Federal Law
   Enforcement Training Center. I am responsible for investigating violations
   of the United States Criminal Code. I was previously employed as a U.S.
   Probation 86 Parole Officer, Northern District of New York from April 1996
   until September 2004. In my current capacity as a Special Agent for the
    U.S. Department of Justice, Bureau of Alcohol, Tobacco, Firearms and
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 3 of 13 PageID #: 24




    Explosives, I have received specialized training and experience in relation
    to the enforcement of the Federal firearm laws, to include individuals who
    purchase and/or possess firearms illegally, which have previously been
    shipped or transported in interstate or foreign commerce, and any other
    violations encountered in the course of my duties. I have also successfully
    completed numerous training sessions on various aspects of criminal
    investigations, to include controlled substance (or drug) crimes and drug
    abuse      recognition, gang     activity, felony   assaults, crime      scene
    investigation, firearms crimes, and digital evidence collection and
    handling. I obtained a Bachelor's of Arts degree in Political Science from
    State University of New York at Buffalo.
         2.       1 base this affidavit on my personal participation in this
    investigation, as well as discussions with other law enforcement officers
    directly involved in this investigation, along with reviewing official reports
    submitted in relation to this investigation. The information outlined below
    is provided for the limited purpose of establishing probable cause and does
    not contain all facts of which I am aware regarding this investigation.
          3.      1   investigated   individuals   identified   as   Randy   Allen
    Huenergardt, DOB                      and Kimbra Fay Huenergardt (AKA
    Kimbre), DOB:                    who both reside at
    Florence, Montana, for violations of federal firearms laws.
          4.      On December 5, 2018, South Dakota Game, Fish & Parks
   (SDGFP) executed a state of South Dakota search warrant on Randy
    Huenergardt's hunting lodge at                               Artesian, South
    Dakota regarding a hunting violation for Guiding on Public Land. While
    executing the search warrant. Conservation Officers (CO) viewed several
    firearms including rifles, shotguns and handguns inside a camper, in the
    lodge and in a common laundry area. In discussing the firearms with
    Kimbra Huenergardt, she stated the firearms were her husband Randy's,
    but they were registered/purchased by her because Randy could hunt but
    could not purchase firearms due to an issue with his ex-wife.
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 4 of 13 PageID #: 25




         5.     During the execution of the state search warrant, Randy
    Huenergardt commented on having won some of the firearms and
    commented on one of the firearms being for sale, asking if the
    Conservation Officers wanted to purchase the firearm. SDGFP Investigator
    Robert Losco was aware of a Protection Order in Montana based on a

    National Crime Information Center (NCIC) queiy -conducted on Randy
    Huenergardt. The firearms were not seized at that time.
         6.    On December 7, 2018, SDGFP Investigator Losco contacted
    myself regarding possible Federal violations (18 USC 922(g)(8) by Randy
   Huenergardt and (18 USC 922(a)(6) 86(d)) by Kinibra Huenergardt observed
   on December 6, 2018.
         7.    On December 7, 2018, I obtained a copy of the following
                    1

   documents from ihe Ravalli County Justice Clerk of Courts Office: Ravalli
   County Sheriffs Ipeturn of Service dated January 16, 2010, pertaining to
   the Temporary Protection Order served on Randy Huenergardt; Order
                    i
   extending the Janet T. Huenergardt v. Randy A. Huenergardt Temporary
   Protection Order dated February 1, 2010; Civil Hearing Minutes Janet Tula
   Huenergardt v. Randy Allen Huenergardt identified by Case Number: CV-
    10-11 dated August 5, 2010; and Permanent Protection Order issued on
   August 5, 2010, identified by Case Number: CV-2010-0011-OP.
         8.    On December 7, 2018, I, while accompanied by other law
   enforcement, conducted a knock and talk with Kimbra Huenergardt at
   imi                     Artesian, South Dakota. Kimbra Huenergardt
   admitted to having purchased firearms for her husband Randy
   Huenergardt and being aware of the Protection Order issued against
   Randy in Montana. Kimbra Huenergardt did not specify how many
   firearms she had purchased for him that day. Given the trace results and
   additional investigation, she purchased three of the firearms seized.
         9.    A   consent search    was conducted      with firearms      and
   ammunition being located in the lodge, a pickup truck, a camper and a
   common laundry area at the hunting lodge. Kimbra Huenergardt assisted
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 5 of 13 PageID #: 26




    in retrieving ten (10) firearms and indicated they belonged to her and
    Randy Huenergardt. None of the firearms were secured and/or locked. The
    following firearms and ammunition were located and seized as evidence:
    Kimber model 1911 Stainless II "Ducks Unlimited", .45 caliber semi
    automatic pistol, i3earing serial number: DU150488; Mossberg (CBC)
    model 802 Plinkster, .22 caliber bolt-action rifle, bearing serial number:
    HGE007484; American Tactical Incorporated (ATI) model Calvary "Ducks
    Unlimited", 12 gauge over-imder double-barrel shotgun, bearing serial
    number: 17021139; Browning model Silver Hunter, 20 gauge, semi
    automatic shotgun, bearing serial number: 114MN09270; Smith &
    WessiQn model 66-2, .357 caliber revolver, bearing serial number:
    AER8810; Savage Arms model 93R17,.17 caliber, bolt-action rifle, bearing
    serial number: 2519932; Weatherby model SA-08, 20 gauge semi-
                                                   Q




    automatic shotgun, bearing serial number: AE33366; Remington model
   700, .243 caliber, bolt-action rifle, be^ng serial number: G6473390;
    Remington model 700, 7mm caliber, bolt-action rifle, bearing serial
    number: A6734732; Seven (7) live rounds of Armco, .45 caliber
   ammunition; Five (5) live rounds of Armco,.357 caliber ammunition; and
   one (1) live round of Hornady,.17 caliber ammunition.
          10.   Randy Huenergardt returned to the residence during the
   consent search and admitted to having a permanent Protection Order from
    his ex-wife, Janet Huenergardt, in Montana. Randy also commented on
   the firearms belonging to him and some to his current spouse Kimbra.
          11.   On December 20, 2018, 1 obtained the following two firearm
   trace summaries: ATF Firearms Trace Summary identified by Trace
    Number: T20180429831 with a completion date of December 14, 2018,
   regarding the Mossberg(CBC)802 Plinkster,.22 caliber rifle, bearing serial
    number: HGE007484 purchased on September 18, 2007, by Janet
    Huenergardt,                            Florence, MT 59833 at Trader
    Brothers, 16490 Old Hwy 93S, Lolo, MT 59847; and ATF Firearms Trace
   Summary identified by Trace Number: T20180429602 with a completiori
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 6 of 13 PageID #: 27




   date of December 17, 2018, regarding the Browning Silver Hunter, 20
   gauge, shotgun, bearing serial number: 114MN09270 purchased on
    December 21, 2010, by Michael Patrick Brower,                    Victor,
    MT 59875 at Bob Ward 85 Sons Inc., 1120 N l^S Hamilton, MT 59840.
         12.   On December 20, 2018,1 conducted two telephonic interviews
   with Michael Patrick Brower at                     the "first purchaser"
   indicated on the ATF Firearms Trace Summary identified by Trace
    Number: T20180429602 noted-above. Mr. Brower recalled selling the
   firearm two to four years ago to a friend. Randy Huenergardt, for Randy's
   spouse Kim (AKA Kimbra).
         13.   On December 27, 2018, I obtained the following two firearm
   trace summaries: ATF Firearms Trace Summary identified by Trace
   Number: T20180429877 with a completion date of December 21, 2018,
   regarding the Kimber model Stainless II, .45 caliber, semi-automatic
   handgun, bearing serial number: DU150488 purchased on August 8,
   2015, by Kimbra Huenergardt,                         Florence, Montana
   59833 at Trader Brothers, 16490 Old Highway 93S, Lolo, Montana; and
   ATF Firearms Trace Summary identified by Trace Number:T20180429832
   with a completion date of December 27, 2018, regarding the Smith 85
   Wesson model 66,.357 caliber revolver, bearing serial number: AER8810
   purchased on October 2,2000, by Charles Lynn Beaudoin,
   mm, Portland, Oregon 97206 at The Gun Broker Inc., 14981 SE 82'^<^
   Drive, Clackamas, Oregon 97015.
         14.   On December 27, 2018, I conducted a telephonic interview
   with Charles Lynn Beaudoin at                      the "first purchaser"
   indicated on the ATF Firearms Trace Summary identified by Trace
   Number: T20180429832 noted-above. Mr. Beaudoin recalled trading the
   Smith 86 Wesson model 66 back to The Gun Broker Inc., within the first
                ,\
   year of ownership.
         15.   On December 27, 2018,1 contacted the ATF Tracing Center to
   reopen Trace Number: T20180429832 in an , attempt to identily the
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 7 of 13 PageID #: 28




   subsequent purchaser of the Smith 8b Wesson model 66 from The Gun
   Broker Inc.

         16.     On December 27, 2018, I performed a National Crime
   Information    Center (NCIC) query on        Randy    Huenergardt; DOB:
                 ;FBI #:            The query revealed prior arrests in Oregon
   on January 28, 1981, for Assault, 2^^ degree with a sentence of 2 years'
   probation on or about April 13, 1981, and Montana on January 9, 2010,
   for Family Member Assault, which was dismissed on January 20, 2010.
   The query also contained the temporary Protection Order issued in Ravalli
   County Montana on January 11, 2010. Also obtained was a Montana
   driver's license photograph of Randy Huenergardt.
         17.     On December 31, 2018,1 obtained the following firearm trace
   summary: ATF Firearms Trace Summary identified by Trace Number:
   T20180429783 with a completion date of December 27, 2018, regarding
   the Savage Arms model 93R17, .17 caliber rifle, bearing serial number:
   2519932 purchased on October 13, 2015, by Louis Patrick Bibeau, Havre,
   MT 59501 at Bing N Bobs, 316 3^^ Street, Havre, MT 59501.
         18.     On December 31, 2018, 1 conducted a telephonic interview
   with Louis Patrick Bibeau at                         the "first purchaser"
   indicated on the ATF Firearms Trace Summary identified by Trace
   Number: T20180429783 noted-above. Mr. Bibeau recalled winning the
   above-noted firearm in 2015 at a Pheasants Forever banquet in Ravalli
   County and selling it to Randy Huenergardt, a hunting "buddy".
         19.     On January 10, 2019, I obtained the following two firearm
   trace summaries: ATF Firearms Trace Summary identified by Trace
   Number: T20180429796 with a completion date of January 3, 2019,
   regarding the Weatherby model SA-08, .20 gauge shotgun, bearing serial
   number: AE33366 purchased on March 14,2017, by Kimbre(AKA Kimbra)
   Fay Huenergardt, Florence, Montana 59833 at Alderwood Estate 8b Loan,
                    /      ■
   111 West Alder, Missoula, Montana; and ATF Firearms Trace Summary
   identified by Trace Number: T20180429832 with a completion date of


                                       7
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 8 of 13 PageID #: 29




   Januaiy 9, 2019, regarding the Smith & Wesson model 66, .357 caliber
   revolver, bearing serial number; AER8810 purchased on November 10,
   2OO0 by Thomas Daniel Holznagel, Tigard, Oregon 97224 at Keith's
   Sporting Goods, Inc., 95 NE Victory, Gresham, Oregon.
         20.   On January 10, 2019, I conducted a telephonic interview of
   Thomas Daniel Holznagel at                   the "purchaser" indicated on
   the reopened ATF Firearms Trace Summary identified by Trace Number:
   T20180429832 noted-above. Mr. Holznagel initially could not recall the
   firearm purchase, however, after reviewing his records was able to locate
   documentation. Mr. Holznagel forwarded photographs of an original
   receipt showing the purchase of the firearm from Keith's Sporting Goods
   along with a handwritten receipt detailing the sale of the firearm to Randy
   Huenergardt for $325 on March 16, 2002.
         21.   On January 14, 2019, I received a telephone call from Janet
   Huenergardt, the ex-wife of Randy Huenergardt. Janet Huenergardt heard
   firearms had been seized from her ex-husband and believed a firearm or

   firearms seized by ATF may belong to her. Janet Huenergardt explained
   how Randy Huenergardt took several firearms from their residence before
   the divorce when she was out of town, some of which belonged to her. At
   the time the firearms were taken, Janet Huenergardt commented she did
   not "push the issue" due to just wanting the divorce, but she would like
   an opportunity to get her property back if possible.
         22.   Janet Huenergardt described her ex-husband as having
   "really bad anger issues" and being on "meds". Janet Huenergardt
   commented she became "tired of being a punching bag when they were
   married" and requested a temporary protection order against Randy. Janet
   Huenergardt recalled Randy's comments and attitude angered the judge
   issuing the protection order resulting in the judge issuing a permanent
   protection order (no expiration date).
         23.   Janet Huenergardt commented her children have been
   pressuring her to drop the protection order due to the order is stopping

                                       8
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 9 of 13 PageID #: 30




   her ex-husband from hunting. I explained how, in general, that was not
   entirely correct due to individuals with a protection order can continue to
   hunt with a bow/arrow or black powder as long as they obtain the proper
   hunting licenses through the state.
         24.   Janet Huenergardt also commented her ex-husband sent her
   a letter, in violation of the protection order, requesting she drop the
   protection order. Janet Huenergardt was upset her ex-husband would use
   their children as part of his argument that the protection order keeps him
   from hunting with them and would preclude him from attending any
   future wedding(s) they may have. Janet Huenergardt stated she is not
   going to report the protection order violation, the letter, due to not wanting
   to upset their children, nor will she have the protection order removed at
   this time. Janet Huenergardt commented on not fearing him as bad as she
   did when married but still has concerns regarding his anger issues in
   public. Janet Huenergardt stressed the protection order allows her some
   protection from Randy, and if she does have to defend herself, it would
   help her case if Randy were in violation of the order.
         25.   Janet Huenergardt stated it was unusual for her husband to
   violate the protection order directly and described how Randy used his
   new wife Kimbra to contact her boyfriend and harass her through him.
   The harassment would continue until Janet Huenergardt and her
   boyfriend threaten to report Kimbra and then it would stop.
         26.   On January 14, 2019, copies of the following documents
   pertaining to the state search warrant executed on Randy Huenergardt's
   hunting lodge located at                            Artesian, South Dakota
   57314 were obtained: State of South Dakota vs. Randy Huenergardt
   Affidavit in Support of Request for Search Warrant signed on December 7,
   2018, by SDGFP CO Evan Meyer; State of South Dakota vs. Randy
   Huenergardt Search Warrant signed on December 7,2018, by a Magistrate
   Court Judge; and State of South Dakota vs. Randy Huenergardt Verified
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 10 of 13 PageID #: 31




    Inventory 8b Return dated December 10, 2018, and the return was
    unsigned.
          27.   On January 22, 2019, I received a telephone call from Janet
    Huenergardt, the ex-wife of Randy Huenergardt. Janet Huenergardt was
    calling due to receiving a lot of pressure from her children to modify or
    drop the protection order. Janet Huenergardt indicated Randy has been
    allegedly telling their children if she drops the protection order Randy will
    get his firearms back and all of Randy's potential legal issues in South
    Dakota will go away. She'wanted to know if this was true. I explained that
    dropping the protection order would allow Randy Huenergardt to possess
    firearms legally again; however, it would not affect any potential Federal
    or State charges here is South Dakota. I stressed it would be up to the
    U.S. Attorney's Office and/or states attorney to proceed with a case against
    her ex-husband.

          28.   Janet Huenergardt reported being told the county (Ravalli)
    was approached by her ex-husband to modify the protection order to allow
    him to possess firearms. 1 explained, not being a lawyer, I was unsure if
    the county could legally allow Randy Huenergardt to possess firearms due
    to it would contradict Federal law. Janet Huenergardt commented on being
    "scared to modify the order". Janet Huenergardt stated she is done with
    this whole thing due to she believes it will get "nasty" if she does not go
    along with modifying or dropping the protection order. Janet Huenergardt
    commented on being fearful she will have no way to stop her ex-husband
    from harassing or harming her if she removes the protection order. Janet
                                     \


    Huenergardt stated she would be calling ADT to add security cameras due
    to the fear that her ex-husband will vandalize her vehicles. Janet

    Huenergardt reported adding/maintaining a security system from when
    the protection order was first put in place. Janet Huenergardt commented
    on Randy "breaking bones" in the past and commented there is "no shut
    off on his temper". Janet Huenergardt stated she is hopeful someday
    someone will mandate Randy to complete anger management classes.

                                         10
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 11 of 13 PageID #: 32




   Janet Huenergardt also commented on it not being fair she has to live in
   constant fear and would like to sell her house and move far away, hut at
   this time, she is unable to due to caring for her terminally ill mother.
         29.   Janet Huenergardt recalled local law enforcement woiild drive
   by her house daily when the protection order was initially placed against
   her husband. I informed Janet Huenergardt that the Ravalli Sherriffs
   Department was contacted when the firearms were seized over concerns
   Randy Huenergardt may he angry with Janet Huenergardt. I suggested
   Janet Huenergardt might want to reconnect with local law enforcement
   especially if she is having concerns for her safety and the safety of her
   mother.

         30.   On January 24, 2019, I obtained the following two firearm
   trace summaries; ATF Firearms Trace Summary identified by Trace
   Number: T20180429863 with a completion date of January 22, 2019,
   regarding the Remington Arms model 700,7mm caliber rifle, bearing serial
   number: A6734732 purchased on 11/01/1980 by Randy Huenergardt,
                                   Progress, OR 9.7005 at Northwest Outdoor
   Stores, Inc. 448 N. 99 W, McMinnville, OR 97128; and ATF Firearms Trace
   Summary identified by Trace Number:: T20180429756 with a completion
   date of January 18, 2019, regarding the Remington Arms model 700,.243
   caliber rifle, bearing serial number: G5473390 purchased on 05/18/2008
   by Linda Camille Daugherty,                          Lincoln, MT 59639 at
   Dons, 120 2"<i Ave. S, Lewistown, MT 59457.
         31.   On January 24, 2019, I conducted a telephonic inter-view of
   Linda Camille Daugherty at|||H^H^B,the "first purchaser" indicated
   on the ATF Firearms Trace Summary identified by Trace Number:
   T20180429756 noted-above. Mrs. Daugherty initially could not recall the
   firearm, but after checking her records, she called back. Mrs. Daugherty
   indicated, according to her records, she sold the above-noted Remington
   700 with Nikon optics to Randy Huenergardt for cash and boarding



                                        11
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 12 of 13 PageID #: 33




    services. Mrs. Daugherty described Randy Huenergardt as an old friend
    who had boarded their dog for a while.
          32.    On March 22, 2019, T obtained the following firearm trace
    summary: ATF Firearms Trace Summary identified by Trace Number:
    T20180429866 with a completion date of February 4, 2019, regarding the
    KOFS Ltd. (American Tactical Incorporated (ATI)) model Calvary "Ducks
    Unlimited", 12 gauge over-urider double-barrel shotgun, bearing serial,
    number: 17021139 purchased on September 18, 2017, by Kimbre (AKA
    Kimbra) Fay Huenergardt, Florence, Montana 59833 at Selway Armory
    LLC, 2825 Stockyard Road Unit E-6, Missoula, Montana 59808.
          33.    18 U.S.C.§ 921 defines a firearm as any weapon (including a
    starter gun) which will or is designed to or may be readily conyerted to
    expel a projectile by the action of an explosive; the frame or receiver of
    such weapon; any firearm muffler or firearm silencer; or any destructive
    device.

          34.    18 U.S.C. § 922(g)(8) states that it shall be unlawful for any
    person who is subject to a court order that- (A) was issued after a hearing
    of which such person received actual notice, and at which such person
    had an opportunity to participate; (B) restrains such person from
    harassing, stalking, or threatening an intimate partner of such person or
    child of such intimate partner or person, or engaging in other conduct that
    would place an intimate partner in reasonable fear of bodily injury to the
    partner or child; and (C)(i) includes a finding that such person represents
    a credible threat to the physical safety of such intimate partner or child;
    or (ii) by its terms explicitly prohibits the use, attempted use, or threatened
    use of physical force against such intimate partner or child that would
    reasonably be expected to cause bodily injury; to ship or transport in
    interstate or foreign commerce, or possess in or affecting commerce, any
    firearm or ammunition; or to receive any firearm or ammunition which has
    been shipped or transported in interstate or foreign commerce.



                                          12
Case 4:19-cv-04086-KES Document 1-2 Filed 05/06/19 Page 13 of 13 PageID #: 34




         35.    18 U.S.C. § 922(a)(6) states that it shall be unlawful for any
   person in connection with the acquisition or attempted acquisition of any
   firearm or ammunition from a licensed importer, licensed manufacturer,
   licensed dealer, or licensed collector, knowingly to make any false or
   fictitious oral or written statement or to furnish or exhibit fimy false,
   fictitious, or misrepresented identification, intended or likely to deceive
   such importer, manufacturer, dealer or collector with respect to any fact
   material to the lawfulness of the sale or other disposition of such firearm
   or ammunition under the provisions of this chapter.
         36.    Based on the aforementioned facts stated herein, I believe
   there is evidence of violations of 18 U.S.C. ^ 922(g)(8) by Randy
   Huenergardt and 922(a)(6)       Kimbra Huenergardt. 18 U.S.C. § 924(d)
   authorizes seizure and forfeiture of a firearm for violations of 18 U.S.C.

   §§ 922(a)(6) and (g)(8).
         37.    The above information is true and correct to the best of my
   knowledge, information and belief.

                                              W
                                  Special Agent Franklin H. Gonzalez, II
                                  Bureau of Alcohol, Tobacco,
                                  Firearms and Explosives

   Sworn to and subscribed before me
                                                     hdlMNNi
   this^^ day of May 2019.                              CECILE REYNOLDS
                                                     ['^y.r-VSOimi DAKOTA
   Notary Public
   My Commission Ebcpires:




                                        13
